470 F.2d 1177
Harold W. NIELSON, #204559, Petitioner-Appellant,v.Dr. George BETO, Director, Texas Department of Corrections,Respondent-Appellee.
No. 72-2956 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Dec. 26, 1972.

Harold W. Nielson, pro se.
Crawford Martin, Atty. Gen., Robert Darden, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before THORNBERRY, COLEMAN, and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Harold W. Nielson appeals the denial of his petition for habeas corpus.


2
For our prior opinion in this case, see Nielson v. Beto, 5 Cir., 1971, 444 F.2d 517.


3
For the benefit of the record, the grounds asserted in the petition for habeas corpus relief were:


4
Ineffective assistance of counsel; (2) the applicant was not represented by counsel at arraignment; (3) court appointed counsel was not allowed adequate time to prepare for trial.


5
Upon examination of the thorough written report of the Magistrate, recommending that relief be denied, and the judgment of the District Court approving the same, and upon consideration of the briefs and record, we are of the opinion that the judgment of the District Court must be, and it is,


6
Affirmed.



**
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part.  I